—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 11, 1985 (People v Williams, 108 AD2d 832), affirming a judgment of the County Court, Westchester County, rendered March 2, 1983.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *691effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, Acting P. J., O’Brien, Ritter and Santucci, JJ., concur.